» Case 3:19-Cr-OOOOl-T.]C-PDB Document 20 Filed 01/15/19 Page 1 of 2 Page|D 71

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

UNlTEl) STATES 0F AMERICA ) UNDER sEAL
)
)
v. ) CRIMINAL No. 3=19-cr-00001-TJc-P1)B
)
)
JOHN R. NETTLETON, ) ‘-;.°-»_ 953
Defendant. ) " L’
) __ %
MOTION To SEAL "

The United States of America, through its undersigned attorneys, hereby moves this Court c
to seal the attached list of potential government Witnesses, as ordered by the Court on January 9,
2019 to be produced under seal. l
Respectfully submitted,

ANNALOU TIROL

Acting Chief, Public lntegrity` Section
Criminal Division

U.S. Department of Justice

Dated: January 15, 2019 `7;//_ /%

Todd Gee, Deputy Chief

Peter M. Nothstein, Trial Attorney
Public Integrity Section

Criminal Division

U.S. Department of Justice
Todd.GeeZ@usdoj . gov

Phone: (202) 514-9752 (Gee)
Peter.Nothstein@usdoj . gov

Phone: (202) 616-2401 (Nothstein)

SO ORDERED, this l§ day of January, 20

  
     

 

The Honorable Patricia . Barksdale
United States Magistrate Judge

- Case 3:19-Cr-OOOOl-T.]C-PDB Document 20 Filed 01/15/19 Page 2 of 2 Page|D 72

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this date, l electronically filed the foregoing pleading with
the Clerk of the Court using the CM/ECF system, Which Will send notification of` Such filing to the
attorneys of record for the defendant, and provided a copy of the proposed Sealed document to all

counsel of record via email.

' fcc

Dated: January 15, 2019 /%%

_£n //Todd Gee, Deputy Chief
Peter M. Nothstein, Trial Attomey
Public Integrity Section
Crirninal Division
U.S. Department of Justice

